Citation Nr: 0608519	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  03-12 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to the assignment of a higher initial 
disability rating for service-connected diabetic peripheral 
neuropathy of the left lower extremity, currently rated as 10 
percent disabling.

2.  Entitlement to the assignment of a higher initial 
disability rating for service-connected diabetic peripheral 
neuropathy of the right lower extremity, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran had active duty service from March 1971 to March 
1977, with two years and six months prior active duty 
service.

This case comes on appeal before the Board of Veterans' 
Appeals (Board) from rating decisions rendered by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, rendered a 
June 2002 determination awarding the veteran service 
connection for diabetic peripheral polyneuropathy, and 
assigned a single 10 percent disability rating therefor.  
However, the RO subsequently assigned separate 10 percent 
disability ratings to each lower extremity for diabetic 
peripheral neuropathy.  Inasmuch as the veteran has continued 
to express dissatisfaction with the separate 10 percent 
disability ratings, has otherwise not withdrawn his appeal, 
and in light of the fact that the maximum schedular 
disability rating has not been assigned to date, the appeal 
for the assignment of higher ratings continues.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The veteran's service-connected diabetic peripheral 
neuropathy of the left lower extremity, which results is 
sensory impairment, is not shown to be productive of more 
than mild incomplete paralysis.  

2.  The veteran's service-connected diabetic peripheral 
neuropathy right lower extremity, which results is sensory 
impairment, is not shown to be productive of more than mild 
incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 10 percent for diabetic peripheral neuropathy of the left 
lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.120, 4.123, 4.124, 
4.124a, Diagnostic Code 8520 (2005). 

2.  The schedular criteria for a disability rating in excess 
of 10 percent for diabetic peripheral neuropathy of the right 
lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.120, 4.123, 4.124, 
4.124a, Diagnostic Code 8520 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the severity of his service-
connected bilateral diabetic peripheral neuropathy of the 
lower extremities are greater than the assigned disability 
rating reflects.  Each of these disabilities is currently 
rated as 10 percent disabling.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In addition, the evaluation of the same disability 
under various diagnoses and the evaluation of the same 
manifestations under different diagnoses, are to be avoided.  
38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In regard to the 
claims on appeal, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a distinction must 
be made between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection (so-
called "original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  The 
claims on appeal in this case were placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
the original rating.  Thus, the Board characterized the 
rating issues on appeal as claims for higher initial ratings.  
Consideration must be given to whether a higher rating is 
warranted for any period of time from the effective date of 
the award - a practice know as "staged ratings."  
Fenderson, supra.  Under the circumstances of this case, the 
Board must evaluate the veteran's service-connected bilateral 
diabetic peripheral neuropathy of the lower extremities 
claims from the date they became effective. 

By a rating decision dated in June 2002, the veteran was 
initially awarded service connection for diabetic peripheral 
polyneuropathy, and assigned a single 10 percent disability 
rating therefor.  However, during the course of the veteran's 
appeal and in accordance with an April 2003 rating 
determination, the veteran's service-connected diabetic 
peripheral polyneuropathy was re-characterized by assigning a 
separate 10 percent disability ratings to each lower 
extremity for diabetic peripheral neuropathy.

Turning to the medical evidence of record, an April 2002 
electrodiagnostic examination report concluded, in pertinent 
part, that the findings "are compatible with severe sensory, 
axonal, and demyelinating peripheral neuropathy."

A May 2002 VA peripheral nerves examination report notes that 
the veteran was seen to evaluate his claims of peripheral 
neuropathy as a complication of service-connected diabetes.  
The veteran's complaints of painful dysesthesias were 
recounted.  No significant weakness of the lower extremities 
was observed, but he suffered from fatigue due to morbid 
obesity.  The examiner commented that there was mild 
functional loss secondary to the dysesthesias of the lower 
extremities.  In the diagnoses section of the report, the 
examiner stated that the veteran's complaints were compatible 
with peripheral neuropathy, and that physical examination was 
mildly supportive of peripheral neuropathy.  The examiner 
further noted that after reviewing the results of April 2002 
electrodiagnostic examination report, the diagnosis of 
diabetic polyneuropathy was appropriate.

A February 2003 VA peripheral nerves examination report 
included a review of the veteran's medical records, claims 
folder, and complaints.  The April 2002 electrodiagnostic 
examination report confirming severe sensory axonal and 
demyelinating peripheral neuropathy was noted.  Objectively, 
there was decreased pinprick perception in both lower 
extremities, and vibratory sense was impaired.  Patellar 
reflexes were hard to obtain due to obesity.  Motor 
examination showed no atrophy, gross paresis, or drift.  Foot 
dorsiflexion, plantar flexion, and leg extension were 5 to 5.  
There were no involuntary movements and tone was normal.  The 
examiner commented that the veteran suffered from sensory 
neuropathy resulting in sensory impairment of the lower 
extremities with no wasting or atrophy of muscle.  The 
diagnoses were as follows:  (1) Diabetic neuropathy, sensory 
without objective motor deficit with clinical neurological 
evidence of sensory disturbance and severe classified and 
confirmed by electrodiagnostic testing; and (2) Prolonged 
walking and sitting is impaired by neuropathy, but obesity is 
a concurrent limiting factor when walking.

The veteran's disability is rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520, which provides the guidelines for 
rating complete or incomplete paralysis of the sciatic nerve, 
as follows:  10 percent for mild incomplete paralysis, 20 
percent for moderate incomplete paralysis; 40 percent for 
moderately severe incomplete paralysis; 60 percent for severe 
incomplete paralysis with marked muscular atrophy; and 80 
percent for complete paralysis. 

In evaluating the veteran's claim, the Board has reviewed the 
medical evidence in conjunction with the veteran's written 
statements and the medical evidence of record, and finds that 
the assignment of higher disability ratings are not 
warranted.  The veteran's peripheral neuropathy present in 
both legs, which is shown to cause sensory impairment, is not 
shown by the medical evidence to cause any significant motor 
impairment.  The veteran moved his lower extremities normally 
and no muscle atrophy was observed.  Moveover, despite being 
morbidly obese, the veteran was still able to walk, albeit 
with difficulty.  It was observed that this obesity 
contributed to any difficulty the veteran may have in 
walking.  With this in mind, the Board notes that when rating 
the veteran's disability under Diagnostic Code 8520, it is 
the degree of incomplete or complete paralysis observed that 
is evaluated.  The veteran's sensory impairment, while 
described as "severe" on the electrodiagnostic examination 
report, did not, on objective physical examination, produce 
more than mild symptoms of incomplete paralysis that is 
contemplated by the 10 percent ratings currently assigned to 
each lower extremity.  The veteran's ability to move his 
lower extremities normally, the lack of muscle atrophy, and 
continued ability to walk despite his obesity supports this 
finding.  In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for higher ratings.

Consideration has also been given to providing the veteran 
higher ratings for his service-connected peripheral 
neuropathy disabilities on an extra-schedular basis under 
38 C.F.R. § 3.321(b)(1) (2004).  The Board emphasizes that 
the Schedule for Rating Disabilities is based on the average 
impairment of earning capacity resulting from a service-
connected disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  
As the evidence of record does not document that this case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, referral 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) is not applicable under the circumstances.  

In rendering this decision, the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  The Court held 
that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  

In this case the veteran was provided a VCAA notice in 
September 2002, subsequent to the initial decision awarding 
the veteran service connection for diabetic polyneuropathy 
and assigning a single 10 percent disability rating.  The 
claims involved in this appeal are therefore considered 
"downstream" issues.  See Grantham v. Brown, 14 F.3d 1156 
(Fed. Cir. 1997).  In the September 2002 notice, the veteran 
was provided with notice of what type of information and 
evidence was needed to substantiate his claim for service 
connection, but he/she was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal.  Despite 
the inadequate notice provided to the veteran on these latter 
two elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims for higher 
initial ratings, any questions as to the appropriate 
effective date to be assigned are rendered moot.  Moreover, 
as discussed below, the veteran ultimately was informed as to 
what was required to substantiate his claim in regard to an 
increased rating and the appropriate effective dae and was 
afforded a meaningful opportunity to present evidence and 
argument and to participate in his appeal.

In this case, the veteran was informed of his and the VA's 
respective responsibilities to identify and obtain relevant 
evidence, and was requested to submit any evidence supporting 
his claims to the VA in the above noted VCAA letter.  In the 
initial June 2002 rating decision, the veteran was informed 
of the applicable diagnostic code and why he was not granted 
the next higher rating.  The veteran was aware of this fact, 
as he filed a notice of disagreement in July 2002 asserting 
that he was entitled to a higher rating.  The veteran was 
informed of the laws and regulations governing his claims as 
well as the substance of the regulations implementing the 
VCAA in the Statement of the Case(SOC) provided in April 2003 
and the November 2003 Supplemental Statement of the Case 
(SSOC).  Specifically, both of these documents informed the 
veteran of the complete rating criteria and disability 
ratings available to him in relation to the claims on appeal.  

In regard to the effective date of his disability ratings, 
the initial June 2002 rating decision explained to the 
veteran that the effective date was the date VA received his 
claim, December 28, 2001.  The subsequent increase in his 
disability rating awarded by the RO was made effective back 
to December 28, 2001.  As there is nothing in the record to 
suggest that the veteran filed a formal or informal claim 
earlier than December 28, 2001, regarding the higher rating 
issues on appeal, there was no prejudice to the veteran in 
this case by VA's failure to providing him with notice 
concerning the assignment of effective dates. 


Accordingly, Board holds that the veteran, in fact, was 
provided with a meaningful opportunity to participate in his 
claim by VA.  Additional relevant medical evidence, including 
a VA medical examination, was developed subsequent to VA's 
September 2002 letter and April 2003 SOC and associated with 
the record, and the veteran was afforded a higher rating in 
conjunction with the determination rendered within April 2003 
SOC.  Moreover, the veteran presented written arguments in 
support of his claims, and was assisted by his accredited 
representative.  Thus, the Board concludes that any defect in 
notice, if it were held to exist, would be rendered harmless 
in the present case. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  With regard to the duty to 
assist in developing evidence to support the veteran's claim, 
the Board notes that all available medical records have been 
obtained in support of his claims, and that he has been 
provided with a VA medical examinations pertaining to his 
disability.  The veteran has submitted additional argument, 
but all the additional evidence identified has been obtained 
prior to an appellate decision on his claims.  

Thus, the Board finds that the veteran has been fully and 
properly notified of the evidence necessary to substantiate 
his claims, of his and the VA's respective responsibility to 
identify and obtain such evidence and of the laws and 
regulations governing his claims as well as the substance of 
the regulations implementing the VCAA.  Furthermore, the VA 
has obtained all relevant evidence to support the veteran's 
claims for inclusion in his claims file.  We may therefore 
proceed with appellate review.




ORDER

Entitlement to a disability rating in excess of 10 percent 
for the assignment of a higher initial disability rating for 
service-connected diabetic peripheral neuropathy of the left 
lower extremity, is denied.

Entitlement to a disability rating in excess of 10 percent 
for the assignment of a higher initial disability rating for 
service-connected diabetic peripheral neuropathy of the right 
lower extremity, is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


